86 S.E.2d 790 (1955)
242 N.C. 107
GUY FRYE & SONS, Inc.
v.
John J. FRANCIS.
No. 317.
Supreme Court of North Carolina.
April 13, 1955.
*792 Theodore F. Cummings, Hickory, for plaintiff-appellant.
Willis & Geitner, Hickory, for defendant-appellee.
JOHNSON, Justice.
A motion to set aside the verdict and grant a new trial on the ground that the verdict is contrary to the greater weight of the evidence is directed to the sound discretion of the presiding judge, whose ruling, in the absence of abuse of discretion, is not reviewable on appeal. G.S. § 1-207; Poniros v. Nello L. Teer Co., 236 N.C. 145, 72 S.E.2d 9; Goodman v. Goodman, 201 N.C. 808, 161 S.E. 686. See also Roberts v. Hill, 240 N.C. 373, bottom page 380, 82 S.E.2d 373.
Similarly, a motion for new trial on the ground of new evidence, discovered during the trial term, is addressed to the discretion of the trial judge, and his decision, whether granting or refusing the motion, is not reviewable in the absence of an abuse of discretion. Farris v. First Citizens Bank & Trust Co., 215 N.C. 466, 2 S.E.2d 363; Bullock v. Williams, 213 N.C. 320, 195 S.E. 791; Fleming v. Washington & V. R. Co., 168 N.C. 248, 84 S.E. 270; Carson v. Dellinger, 90 N.C. 226.
In the case at hand abuse of discretion is not claimed by the appellant and has not been made to appear. It necessarily follows that the result of the trial must be upheld.
No error.
BARNHILL, C. J., took no part in the consideration or decision of this case.